Case 2:13-cr-00861-JAK Document 91 Filed 09/13/21 Page 1 of 2 Page ID #:549



                                                                     FILED
  1                                                      CIEP,K, U.S.
                                                           i
                                                                      DISTRICT   COURT


 2                                                           SEP X32021
 3
                                                      CENTRAL DISTRI
                                                      EASTERN bIVIS10       ALIFORNIq
                                                                          ~~v~,~.,~ ,~..
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                      Case No.:          ~~ ~ ~'~'~Q l'~
11
                           Plaintiff,                 ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                   v.                                PROCEEDINGS
13                                                   (FED. x. cRIM.P. 32.1~a~~6~; Is
      ~ ~ ~~ o~    ~~.nS~I~~                          U.S.C. § 3143(a)(1))
14
                           Defendant.
15
16          The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the C~°~`~wj                             District of
18     Cti l~ ~~~~~for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21    Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~       The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S.C. § 3142(b) or (c). This finding is based on the following:
25            (~        information in the Pretrial Services Report and Recommendation
26            (~        information in the violation petition and reports)
27            (~        the defendant's nonobjection to detention at this time
28            ()        other:


                                                 1
Case 2:13-cr-00861-JAK Document 91 Filed 09/13/21 Page 2 of 2 Page ID #:550




     1            and/ or
  2 B. (`~        The defendant has not met his/her burden of establishing by clear and
  3              convincing evidence that he/she is not likely to pose a danger to the
 4~              safety of any other person or the community if released under 18 U.S.C.
 51              § 3142(b) or (c). This finding is based on the following:
 6              (~     information in the Pretrial Services Report and Recommendation
 7              (~     information in the violation petition and reports)
 8              (~     the defendant's nonobjection to detention at this time
 9              ()     other:
10
11       IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated:          -~~~''~ ~ ~, ~ u
15 ~                                               United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
